Citation Nr: 0523771	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to Agent Orange herbicides.  

2.  Entitlement to service connection for peripheral 
neuropathy of the feet, claimed as secondary to diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.  

This appeal arose from a May 2004 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA), 
Regional Office (RO).  When this matter was last before the 
Board of Veterans' Appeals (Board) in January 2005, inter 
alia, the issues noted above were remanded to the RO for 
further development and readjudication.  Following the 
completion of the requested development a supplemental 
statement of the case was issued in June 2005.  The case was 
returned to the Board and is now ready for further appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues 
considered herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claims and the evidence 
necessary to substantiate his claims.

2.  The veteran had no verified service in the Republic of 
Vietnam during the Vietnam War era, nor does the evidence 
show his exposure to Agent Orange or other herbicide during 
his period of service.

3.  Evidence of diabetes mellitus was not shown in service, 
and no probative and competent medical evidence has been 
received which links or relates diabetes mellitus to the 
veteran's period of active service.

4.  Evidence of neuropathy of the feet was not shown in 
service, and no probative and competent medical evidence has 
been received which links or relates neuropathy of the feet 
to the veteran's period of active service.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).

2.  Neuropathy of the feet was not incurred in or aggravated 
by service, is not shown to be related to a disease or injury 
of service origin, and such may not be presumed to have been 
so incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the May 2004 rating 
decision; August 2004 statement of the case; January 2005 
Board remand decision; and June 2005 supplemental statement 
of the case, which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  In a 
letter from the RO dated in March 2004, the veteran was 
provided with additional notice regarding the evidence needed 
to succeed in his claim and the relevant provisions of the 
VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The notice provided 
to the veteran in this case was given prior to the first AOJ 
adjudication of the claim.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, there has been substantial compliance with 
Pelegrini II and to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claims or something to the effect that the 
veteran give VA everything he had that pertained to his 
claims.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's treatment records as 
they were identified by the veteran.  Further, pursuant to 
the Board's 2005 remand, the veteran's personnel records were 
obtained in an effort to explore whether he served in the 
Republic of Vietnam or could otherwise have been exposed to 
Agent Orange or other herbicides.  Neither the veteran nor 
his attorney have given any indication that there are 
additional treatment records that would provide greater 
insight into the origin of the veteran's disabilities at 
issue than is already of record.  In a statement submitted in 
July 2005, the veteran's attorney indicated that the 
veteran's case has been stated completely, and requested 
immediate transfer to the Board for disposition.  

Consequently, it does not appear that there are any 
additional pertinent treatment records or personnel records 
to be requested or obtained.  Any question regarding 
notification of the veteran of what evidence he was required 
to provide and what evidence VA would attempt to obtain has 
essentially been rendered moot by virtue of the fact that 
there is no indication of pertinent treatment other than that 
provided by VA, the record of which has already been 
obtained.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Additionally, it is noted that the veteran has not been 
provided with a current VA examination.  The Board notes, 
however, that under the VCAA, a VA examination is generally 
required when the evidence of record is not sufficient to 
fairly decide a claim.  38 U.S.C.A. § 5103A.  Specifically, 
an examination would be required when there is evidence of a 
disease or injury in service and evidence of a current 
disorder that could possibly be related to that disease or 
injury.  In this case, while there is evidence of current 
diabetes mellitus as well as diabetic neuropathy of the feet, 
there is no evidence of a disease or injury in service, and 
the veteran does not argue otherwise.  It is the veteran's 
contention that his current disorders are related to his 
exposure to Agent Orange herbicides in service.  Such 
exposure has not been shown.  Under these circumstances, any 
opinion that could be obtained from a VA examination would be 
based upon the history provided by the veteran, and as such, 
of limited probative value, if any.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claims on the merits.  

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In addition, a disability which is proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury shall be service connected.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).

Special Agent Orange Exposure Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) (2004) will be considered to have been incurred in 
or aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a) (2004).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2004) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; prostate cancer, chronic lymphocytic 
leukemia, porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2004).  Note 2 states that  for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.

The diseases listed at 38 C.F.R. § 3.309(e) (2004) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).  

Notwithstanding the foregoing, the CAFC has determined that 
an appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The veteran contends that his current diabetes mellitus and 
diabetic peripheral neuropathy of the feet are related to his 
exposure to the Agent Orange herbicides during service.  

The veteran served on active duty from October 1960 to 
October 1964 in the United States Navy.  The veteran's period 
of service ended approximately 60 days after the start of the 
Vietnam War.  The veteran's occupational specialty was that 
of a general naval seaman with training as a coxswain.  A 
careful review of the veteran's DD Form 214, and his complete 
service personnel file fails to disclose any evidence that 
would substantiate either service in Vietnam or any type of 
service that would include occupational exposure to Agent 
Orange or any other herbicide.  As neither the required 
service in Vietnam nor other exposure to Agent Orange 
herbicides has been shown, service connection for diabetes 
mellitus based upon presumed or actual exposure to herbicides 
must be denied.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that either of the claimed disabilities are 
related to service.  In this case, however, no competent 
medical evidence or opinion has been entered into the record 
which links or relates either of the veteran's disabilities 
at issue to his period of active service.  

The following essential facts are clearly established by the 
available evidence.  The veteran's service medical records 
fail to show complaints, treatment, or diagnosis of either 
diabetes mellitus or peripheral neuropathy of the feet.  

Treatment records from a VA Medical Center (VAMC) from July 
1993 show a diagnosis of diabetes mellitus for an approximate 
4 years duration.  There are no medical statements or 
opinions of record that relate the veteran's diabetes 
mellitus to service or to a disease or injury of service 
origin.  

Treatment records of the VAMC dated in June 1997 show initial 
complaints of a tingling in the feet.  Subsequent treatment 
records show a diagnosis of neuropathy, secondary to diabetes 
mellitus.  There are no medical statements or opinions of 
record that relate the veteran's peripheral neuropathy to 
service or to a disease or injury of service origin.  

In application of the facts to a Hickson analysis, it is 
noted that medical evidence includes the diagnoses of 
diabetes mellitus and peripheral neuropathy related to 
diabetes.  For the purpose of analysis it may be conceded 
that Hickson element (1) has therefore been satisfied with 
respect to these disorders.  

On the other hand, Hickson element (2) is not satisfied 
since, as noted above, there is no evidence of in-service 
exposure to herbicides and no evidence of complaints, 
treatment, or diagnosis of the disorders at issue in service.  

As to Hickson element (3), in this case, there is no 
competent medical evidence or opinion that has been entered 
into the record which links or relates either of the 
veteran's claimed disorders to his period of active service.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  It is noted that the CAVC has 
held that lay persons, such as the veteran, are not competent 
to offer opinions that require medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In short, although there are current diagnoses of diabetes 
mellitus and peripheral neuropathy of the feet, there is no 
medical evidence of a nexus between the veteran's service and 
any current diabetes or related disorder including peripheral 
neuropathy of the feet.  To the contrary, the medical 
evidence shows that diabetes mellitus was not shown upon 
examination for many years following service, and has never 
been attributed to service.  The initial diagnosis of 
diabetes mellitus did not occur until approximately 1989, 
almost 25 years following the veteran's service.  

Following a review of the veteran's claims folder, the Board 
finds no instance in which a medical professional has 
concluded or even suggested that the veteran's diabetes 
mellitus or peripheral neuropathy of the feet are related to 
or aggravated by military service or Agent Orange.  
Accordingly, Hickson element (3) has not been met and service 
connection cannot be granted as to the claimed disorders.

As a basis has not been established for a grant of service 
connection for diabetes mellitus, service connection for 
peripheral neuropathy of the feet as secondary to diabetes 
mellitus may also not be granted.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for diabetes mellitus or 
peripheral neuropathy of the feet, on a direct basis or 
presumptively as residual to herbicide exposure or, in the 
case of peripheral neuropathy of the feet, as secondary to a 
service-connected disorder.  Accordingly, there exists no 
basis upon which to predicate a grant of entitlement to 
service connection for the disorders at issue.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2004).

ORDER

Entitlement to service connection for diabetes mellitus, 
including as secondary to exposure to Agent Orange 
herbicides, is denied.  

Entitlement to service connection for peripheral neuropathy 
of the feet, including as secondary to diabetes mellitus, is 
denied.  


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


